COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Iasis Healthcare Corp. and SJ Medical Center, LLC d/b/a St. Joseph
                          Medical Center v. Alan Pean

Appellate case number:    01-17-00638-CV

Trial court case number: 2016-43519

Trial court:              127th District Court of Harris County, The Honorable R.K. Sandill
                          presiding

Date motion filed:        July 5, 2018

Party filing motion:      Iasis Healthcare Corp. and SJ Medical Center, LLC d/b/a St. Joseph
                          Medical Center

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Jennifer Caughey
                           Acting individually          Acting for the Court

Panel consists of: Laura Carter Higley, Harvey Brown, and Jennifer Caughey


Date: August 21, 2018